Exhibit 10.4

 

NOBLE AFFILIATES, INC.

DEFERRED COMPENSATION PLAN

 

THIS PLAN, made and executed by NOBLE AFFILIATES, INC., a Delaware corporation
(the “Company”),

 

WITNESSETH THAT:

 

WHEREAS, the Company has heretofore established the Noble Affiliates Thrift
Restoration Plan for the purpose of providing deferred compensation for a select
group of management or highly compensated employees of the Company and its
participating affiliates; and

 

WHEREAS, the Company now desires to amend the Noble Affiliates Thrift
Restoration Plan to make certain changes;

 

NOW, THEREFORE, in consideration of the premises and pursuant to the provisions
of Section 4.1 thereof, the Noble Affiliates Thrift Restoration Plan is hereby
amended by restatement in its entirety effective as of August 1, 2001, to read
as follows:

 

ARTICLE 1

 

Definitions

 

Unless the context clearly indicates otherwise, when used in this Plan:

 

1.1           “Account” shall mean the account or accounts established by an
Employer for a particular Participant pursuant to Article 3 of the Plan.

 

1.2           “Administrator” shall mean the Employee Benefits Committee or such
other person or persons appointed by the Board of Directors of the Company to
administer the Plan pursuant to Article 12 of the Plan.

 

1.3           “Applicable Employer” shall mean the Employer that employs or last
employed a Participant.

 

1.4           “Base Salary” shall mean the annual base salary payable to a
Participant by an Employer excluding incentive and discretionary bonuses and
other non-regular forms of compensation, before reductions for contributions to
or deferrals under any pension, deferred compensation or benefit plan sponsored
by an Employer.

 

1.5           “Beneficiary” shall mean the person(s) or entity designated as
such in accordance with Article 11 of the Plan.

 

1.6           “Bonus” shall mean amounts paid to the Participant by an Employer
under the Company’s Short Term Incentive Plan or any other bonus designated by
the Administrator before reductions for contributions to or deferrals under any
pension, deferred compensation or benefit plan sponsored by an Employer.

 

--------------------------------------------------------------------------------


 

1.7           A “Change in Control” shall be deemed to have occurred if:

 

(a)           individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least fifty-one percent (51%) of the Board of Directors of the
Company, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be, for purposes of this Plan, considered as though
such person were a member of the Incumbent Board;

 

(b)           the stockholders of the Company shall approve a reorganization,
merger or consolidation, in each case, with respect to which persons who were
the stockholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own outstanding voting
securities representing at least fifty-one percent (51%) of the combined voting
power entitled to vote generally in the election of directors (“Voting
Securities”) of the reorganized, merged or consolidated company;

 

(c)           the stockholders of the Company shall approve a liquidation or
dissolution of the Company or a sale of all or substantially all of the stock or
assets of the Company; or

 

(d)           any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its subsidiaries, any employee benefit plan of the Company or
any of its subsidiaries, or any entity organized, appointed or established by
the Company for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become the
“beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing in the aggregate twenty-five percent (25%) or more of either (1)
the then outstanding shares of common stock, par value $3.33-1/3 per share, of
the Company (“Common Stock”) or (2) the Voting Securities of the Company, in
either such case other than solely as a result of acquisitions of such
securities directly from the Company.  Without limiting the foregoing, a person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares the power to vote, or to direct the
voting of, or to dispose, or to direct the disposition of, Common Stock or other
Voting Securities of the Company shall be deemed the beneficial owner of such
Common Stock or Voting Securities.

 

Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to have occurred for purposes of subparagraph (d) of this Section 1.7
solely as the result of an acquisition of securities by the Company which, by
reducing the number of shares of Common Stock or other Voting Securities of the
Company outstanding, increases (i) the proportionate number of shares of Common
Stock beneficially owned by any person to twenty-five percent (25%) or more of
the shares of Common Stock then outstanding or (ii) the proportionate voting
power represented by the Voting Securities of the Company beneficially owned by
any person to twenty-five percent (25%) or more of the combined voting power of
all then outstanding Voting Securities; provided, however, that if any person
referred to in clause (i) or (ii) of this sentence shall thereafter become the

 

2

--------------------------------------------------------------------------------


 

beneficial owner of any additional shares of Common Stock or other Voting
Securities of the Company (other than a result of a stock split, stock dividend
or similar transaction), then a Change in Control of the Company shall be deemed
to have occurred for purposes subparagraph (d) of this Section 1.7.

 

1.8           “Company” shall mean Noble Affiliates, Inc., a Delaware
corporation.

 

1.9           “Employer Qualified Plan Credit” shall mean the credit to
Participant’s Account established for such purposes pursuant to Section 3.2 of
the Plan.

 

1.10         “Crediting Rate” shall mean (i) for a month commencing prior to
January 1, 2002, the monthly rate that is equivalent to an annual rate equal to
2% above the prime rate as published in The Wall Street Journal on the first
business day of such month, and (ii) for periods after December 31, 2001, an
effective annual yield equal to the greater of (1) 125% of the 120-month rolling
average of ten-year Treasury Notes or (2) the 120-month rolling average of the
Prime Rate.  The Crediting Rate for periods after December 31, 2001, shall be
determined annually by the Administrator as of the September preceding the
beginning of the Plan Year to which such rate shall apply and shall be
compounded monthly.

 

1.11         “Disability” shall mean the total and permanent incapacity of a
Participant to perform the usual duties of his or her employment with an
Employer as determined by the Administrator.  Such incapacity shall be deemed to
exist when certified by a physician acceptable to the Administrator.

 

1.12         “Eligible Employee” shall mean the President of the Company and any
other employee of  an Employer who has been designated by the President as an
Eligible Employee for the purposes of this Plan.

 

1.13         “Employer” shall include the Company and any other incorporated or
unincorporated trade or business that may adopt both the Qualified Plan and this
Plan.

 

1.14         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

 

1.15         “Financial Hardship” shall mean a severe financial hardship to a
Participant that results from a sudden and unexpected illness or accident of the
Participant or of the spouse or a dependent (as defined in Section 152(a) of the
Internal Revenue Code of 1986, as amended) of the Participant, the loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant that cannot be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the Participant’s
assets, to the extent that such liquidation would not itself cause severe
financial hardship, or (iii) by cessation of deferrals under this Plan.  Cash
needs arising from foreseeable events such as the purchase of a residence or
education expenses for children shall not, alone, be considered a Financial
Hardship.

 

1.16         “Participant” shall mean an Eligible Employee or former Eligible
Employee for whom an Account is being maintained under the Plan.

 

3

--------------------------------------------------------------------------------


 

1.17         “Participant Election Form” shall mean the form or forms which
constitute a written agreement to make a deferral and to elect the form of
distributions under the Plan submitted by the Participant to the Administrator
on a timely basis pursuant to Article 2 of the Plan.  The Participant Election
Form may take the form of an electronic communication followed by appropriate
written confirmation according to specifications established by the
Administrator.

 

1.18         “Plan Year” shall mean the calendar year.

 

1.19         “Qualified Plan” shall mean the Noble Affiliates Thrift and Profit
Sharing Plan as amended from time to time.

 

1.20         “Retirement” shall mean Termination of Employment on or after the
Retirement Eligibility Date for any reason other than death or Disability.

 

1.21         “Retirement Eligibility Date” shall mean the earlier of (i) the
date on which the Participant attains age sixty-five (65), (ii) the date on
which the Participant has both attained age fifty-five (55) and completed at
least five (5) Years of Service, or (iii) the date on which the Participant has
completed at least twenty (20) Years of Service.

 

1.22         “Scheduled Withdrawal” shall mean the distribution elected by the
Participant pursuant to Article 7 of the Plan.

 

1.23         “Settlement Date” shall mean the date by which a lump sum payment
shall be made or the date by which installment payments shall commence. The
Settlement Date for installment payments, a delayed Retirement benefit or a
Scheduled Withdrawal shall be the last day of January of the Plan Year for which
distribution is elected.  The Settlement Date shall otherwise be within sixty
(60) days following the event triggering the payout.  In the case of death, the
event triggering payout shall be deemed to occur upon the date the Administrator
is provided with the documentation reasonably necessary to establish the fact of
the Participant’s death.

 

1.24         “Statutory Limitations” shall mean any statutory, regulatory or
administrative limitation on or affecting salary reduction or matching
contributions to the Qualified Plan, or on compensation taken into account in
calculating employer or employee contributions to the Qualified Plan.

 

1.25         “Termination of Employment” shall mean the date as of which a
Participant is no longer employed by any Employer.  Transfers of employment
between Employers shall not be considered to be a Termination of Employment for
the purposes of this Plan.

 

1.26         “Unscheduled Withdrawal” shall mean a distribution elected by the
Participant pursuant to Article 8 of the Plan.

 

1.27         “Valuation Date” shall mean the date specified by the Administrator
that is no more than sixty (60) days preceding the date a payment is to be made
pursuant to the Plan.

 

1.28         “Withdrawal Penalty” shall mean the ten percent (10%) penalty
deducted from an Account as a result of an Unscheduled Withdrawal pursuant to
Article 8 of the Plan.

 

4

--------------------------------------------------------------------------------


 

1.29         “Years of Service” shall mean the cumulative consecutive years of
continuous full-time employment with the Employers, beginning on the date the
Participant first began service with an Employer, and counting each anniversary
thereof.  Transfers of employment between Employers shall not be an interruption
of continuous employment with the Employers for the purposes of this Plan.

 

ARTICLE 2

 

Participation

 

2.1           Elective Deferral.  Each year an Eligible Employee may elect to
defer any whole percentage of Base Salary and/or Bonus up to fifty percent (50%)
of Base Salary and one hundred percent (100%) of Bonus earned by the Participant
during the Plan Year.  If a Participant ceases to meet the definition of an
Eligible Employee, the Participant shall continue as a Participant in the Plan
but shall not be entitled to make further deferrals under the Plan until such
time as the Participant is again designated as an Eligible Employee by the
President of the Company.

 

2.2           Participant Election Form.  In order to make a deferral, an
Eligible Employee must submit a Participant Election Form to the Administrator
during the enrollment period established by the Administrator prior to the
beginning of the period during which the Base Salary or Bonus is earned, except
that with respect to the first Plan Year to which this amendment and restatement
is applicable, the Participant shall submit a Participant Election Form no later
than thirty (30) days after the effective date of this restatement. The
Administrator may establish a special enrollment period for an Eligible Employee
hired during a Plan Year to allow deferrals of Base Compensation or Bonus earned
during the balance of such Plan Year after such enrollment period.  The
Participant shall be required to submit a new Participant Election Form on a
timely basis in order to defer a percentage of Bonus or to change the
Participant’s deferral election with respect to Base Salary for a subsequent
Plan Year.  If no Participant Election Form is filed during the prescribed
enrollment period, the Participant’s election regarding deferral of Base Salary
for the prior Plan Year shall continue in force for the next Plan Year. 
However, no election regarding Bonus shall be applied to a subsequent Plan Year.

 

ARTICLE 3

 

Accounts

 

3.1           Participant Deferral Accounts.  Solely for recordkeeping purposes
one or more Participant Deferral Accounts (segregated based on form and timing
of payout) shall be maintained for each Participant and shall be credited with
the Participant’s deferrals directed to each Account at the time such amounts
would otherwise have been paid to the Participant.  Amounts credited to a
Participant’s Participant Deferral Account shall be fully vested at all times
and shall be deemed to be credited with notional earnings at the Crediting Rate
from the date credited to the Account through the Valuation Date.

 

3.2           Employer Qualified Plan Credit Account.  For each Plan Year in
which the Participant makes a deferral under this Plan, the Participant’s
Employer Qualified Plan Credit Account shall be credited with an amount equal
the maximum Employer matching contributions that

 

5

--------------------------------------------------------------------------------


 

would have been provided to the Participant under the Qualified Plan had the
Participant’s elected deferral under the Qualified Plan been contributed to the
Qualified Plan without regard to the Statutory Limitations.  The Employer
Qualified Plan Credit for each Plan Year shall be reduced by the amount of
Employer matching contributions, if any, actually credited to the Participant
under the Qualified Plan for such Plan Year. The Employer Qualified Plan Credit
shall be credited to the Participant’s Employer Qualified Plan Credit Account as
soon as is practicable but in no event later than the first day of the Plan Year
following the Plan Year for which the Employer matching contribution was or
would have been made under the Qualified Plan. Amounts credited to a
Participant’s Employer Qualified Plan Credit Account shall vest at the time and
under the conditions such amounts would have vested under the Qualified Plan had
such contributions been made to the Qualified Plan, and shall be deemed to be
credited with notional earnings at the Crediting Rate from the date credited to
the Account through the Valuation Date.  Notwithstanding the foregoing, upon a
Change in Control, all amounts credited to the Participant’s Employer Qualified
Plan Credit Account (including notional earnings thereon) shall be fully vested.

 

3.3           Prior Accounts.  The amount credited to a Participant’s Deferral
Account under the Noble Affiliates Thrift Restoration Plan as of July 31, 2001,
shall be credited to his or her Participant Deferral Account under this Plan as
of August 1, 2001.  The amount credited to a Participant’s Matching Account
under the Noble Affiliates Thrift Restoration Plan as of July 31, 2001, shall be
credited to his or her Employer Qualified Plan Credit Account under this Plan as
of August 1, 2001.

 

3.4           Statement of Accounts.  The Administrator shall provide each
Participant with statements at least annually setting forth the Participant’s
Account balances as of the end of each year.

 

ARTICLE 4

 

Benefits

 

4.1           Retirement Benefits.  In the event of the Participant’s
Retirement, the Participant shall be entitled to receive an amount equal to the
total balance of the Participant’s Accounts credited with notional earnings as
provided in Article 3 through the Valuation Date.  The benefit payable pursuant
to this Section 4.1 shall be paid in a single lump sum unless the Participant
has made an effective election to have the benefit paid in annual installments
over a period of not more than fifteen (15) years as specified by the
Participant in such election.  An installment distribution will be paid in
annual installments determined each year by dividing the then undistributed
total balance of the Participant’s Accounts, as adjusted on each December 31
during the installment period for interest for the year then ended using the
Crediting Rate applicable for such year, by the number of remaining installments
to be paid to or with respect to such Participant.  The benefit payable to a
Participant pursuant to this Section 4.1 shall be paid or commence being paid,
as the case may be, on the Settlement Date following his or her Retirement
unless such Participant has made an effective election to defer such payment or
commencement of payments to January of one of the following five (5) Plan
Years.  For the purposes of this Section 4.1, an installment distribution or
deferred payment election (and any subsequent revocation thereof or change with
respect thereto) shall be made by a Participant on a form prescribed by and
filed with (or as directed by) the Committee; provided, however, that no such
election, revocation or change shall become effective for the purposes of the
Plan unless the Participant completes thirteen (13) months of continuous

 

6

--------------------------------------------------------------------------------


 

employment with the Employers after the date of filing such election with (or as
directed by) the Committee.

 

4.2           Termination Benefit.  Upon Termination of Employment other than by
reason of Retirement, Disability or death, the Applicable Employer shall pay to
the Participant a termination benefit equal to the total vested balance of the
Participant’s Accounts credited with notional earnings as provided in Article 3
through the Valuation Date.  The termination benefit shall be paid in a single
lump sum on the Settlement Date following the Participant’s Termination of
Employment.

 

4.3           Small Benefit Exception.  Notwithstanding the foregoing, in the
event the sum of all Account balances payable to the Participant is less than
fifty thousand dollars ($50,000), the Applicable Employer may, in its sole
discretion, elect to pay such Account balances in a single lump sum payable on
the last day of the month in which such amounts first become payable.

 

ARTICLE 5

 

Death Benefits

 

5.1           Survivor Benefit Before Benefits Commence.  If the Participant
dies prior to commencement of benefits under Articles 4, the Applicable Employer
shall pay to the Participant’s Beneficiary a death benefit equal to the total
balance on death of all of the Participant’s Accounts credited with notional
earnings as provided in Article 3 through the Valuation Date.  The death benefit
shall be paid in a single lump sum on the Settlement Date following the date the
Participant’s death is established by reasonable documentation.

 

5.2           Survivor Benefit After Benefits Commence.  If the Participant dies
after benefits have commenced under Article 4, upon receiving reasonable
documentation of the Participant’s death the Applicable Employer shall pay to
the Participant’s Beneficiary an amount equal to the remaining benefits payable
to the Participant under the Plan over the same period such benefits would have
been paid to the Participant.  If the Participant dies after benefits have
commenced under Article 7 but prior to complete distribution of such benefits,
the remaining balance of benefits payable under Article 7 shall be paid to the
Participant’s Beneficiary in a single lump sum on the Settlement Date following
the date the Participant’s death is established by reasonable documentation.

 

5.3           Small Benefit Exception.  Notwithstanding the foregoing, in the
event the sum of all Account balances payable to a Beneficiary is less than
fifty thousand dollars ($50,000), the Applicable Employer may, in its sole
discretion, elect to pay such Account balances in a single lump sum payable on
the last day of the month in which such amounts first become payable.

 

ARTICLE 6

 

Disability

 

6.1           Disability.  Upon a Participant’s Termination of Employment by
reason of Disability, the amounts credited to such Participant’s Accounts shall
be distributed  at the time or times and in the manner applicable to a
Retirement under the provisions of Section 4.1 and 4.3.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 7

 

Scheduled Withdrawal

 

7.1           Election.  The Participant may make an irrevocable election on the
Participant Election Form at the time of making a deferral of Base Salary or
Bonus to take a Scheduled Withdrawal from the Account established by the
Participant for such purpose, including any earnings credited thereon.  The
Participant may elect to receive the Scheduled Withdrawal in any Plan Year that
begins at least two (2) years after the enrollment period in which such
Scheduled Withdrawal is elected, and may elect to have the Scheduled Withdrawal
distributed over a period of up to four (4) years.  The Participant may
irrevocably elect to make additional deferrals into such Scheduled Withdrawal
Account in subsequent Participant Election Forms that are effective for Plan
Years before the Plan Year in which the Scheduled Withdrawal is to be made or
commence being made, but may not elect another Scheduled Withdrawal date or
establish another Scheduled Withdrawal Account until all of the amounts in the
existing Scheduled Withdrawal Account have been paid out.  No Scheduled
Withdrawal shall be available from an Employer Qualified Plan Credit Account.

 

7.2           Maximum Scheduled Withdrawal.  The Participant shall be entitled
to elect a Scheduled Withdrawal of any whole percentage up to one hundred
percent (100%) of the relevant deferral credited with notional earnings as
provided in Article 3 through the Valuation Date.

 

7.3           Timing of Scheduled Withdrawal.  The Scheduled Withdrawal shall be
paid by the Applicable Employer to the Participant in the form elected beginning
no later than the last day of January of the Plan Year elected by the
Participant in the Participant Election Form unless such date is preceded by the
Participant’s Termination of Employment. In the event of a Participant’s
Termination of Employment prior to the date elected for the Scheduled Withdrawal
or prior to completion of all scheduled installment payments of such Scheduled
Withdrawal, the unpaid Scheduled Withdrawal shall be paid in the form of a
single lump sum on the Settlement Date following such Termination of
Employment.  In the event such Termination of Employment is as a result of the
Participant’s death, the Scheduled Withdrawal shall be paid to the Participant’s
beneficiary in a single lump sum on the Settlement Date following the date the
Participant’s death is established by reasonable documentation.

 

7.4           Scheduled Withdrawal Upon Change in Control.  Within fourteen (14)
days following the occurrence of a potential Change in Control, a Participant
may irrevocably elect, on a form prescribed by and filed with the Administrator,
to receive a distribution of the entire amount credited to each of his or her
Accounts if a Change in Control occurs during the twenty-four (24) month period
following the occurrence of said potential Change in Control.  The distribution
to be made to a Participant pursuant to this Section shall be paid in a single
lump sum no later than sixty (60) days following the occurrence of a Change in
Control during the period to which such Participant’s election under this
Section pertains, and shall include notional earnings as provided in Article 3
through the Valuation Date.  For the purposes of this Section, a potential
Change in Control shall be deemed to have occurred if (i) the Company enters
into an agreement or arrangement the consummation of which would result in the
occurrence of a Change in Control, (ii) any person (within the meaning of
Section 1.7(d)) publicly announces an intention to take action the consummation
of which would constitute a Change in Control, or (iii) the Board of Directors
of the

 

8

--------------------------------------------------------------------------------


 

Company authorizes the taking of action the consummation of which would
constitute a Change in Control.

 

ARTICLE 8

 

Unscheduled Withdrawal

 

8.1           Election.  A Participant (or, after the Participant’s death, a
Beneficiary) may take an Unscheduled Withdrawal from a fully vested Account at
any time.  The Unscheduled Withdrawal shall be paid no later than the last day
of the month following the month in which the Unscheduled Withdrawal is
requested.  After an Unscheduled Withdrawal, a Participant’s deferrals shall
cease and the Participant shall not be allowed to make a new deferral election
until the enrollment period following one full calendar year from the date of
the Unscheduled Withdrawal.  Only one Unscheduled Withdrawal shall be permitted
in each Plan Year.

 

8.2           Withdrawal Penalty.  There shall be a Withdrawal Penalty deducted
from the Account prior to an Unscheduled Withdrawal from such Account equal to
ten percent (10%) of the Unscheduled Withdrawal.

 

ARTICLE 9

 

Financial Hardship Distribution

 

9.1           Financial Hardship Distribution.  If the Administrator determines
that a Participant has incurred a Financial Hardship, the Administrator in its
sole discretion may accelerate distributions of benefits or approve reduction or
cessation of current deferrals under the Plan in the amount reasonably necessary
to alleviate such Financial Hardship.  After a Financial Hardship distribution,
a Participant’s deferrals shall cease and the Participant shall not be allowed
to make a new deferral election until the enrollment period following one full
calendar year from the date of the Financial Hardship distribution.  No
distribution shall be made to a Participant pursuant to this Section 9.1 unless
such Participant requests such a distribution in writing and provides to the
Administrator such information and documentation with respect to his or her
Financial Hardship as may be requested by the Administrator.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 10

 

Amendment and Termination of Plan

 

10.1         Amendment or Termination of Plan.  At any time prior to a Change in
Control, the Board of Directors of the Company may amend or terminate the Plan,
provided, however, that (i) no such amendment shall reduce the Crediting Rate
applicable to a Participant’s Account balance or installment distribution
without the consent of such Participant (or, if deceased, his or her
Beneficiary), and (ii) no such amendment or termination may reduce or further
defer the payment of a Participant’s Account balance or installment distribution
without the consent of such Participant (or, if deceased, his or her
Beneficiary).  If the Board of Directors of the Company terminates the Plan, the
date of such termination shall be treated as a Termination of Employment for the
purpose of calculating the Plan benefit payable to a Participant, and the
Applicable Employer shall pay to each Participant or Beneficiary of a deceased
Participant the benefit such Participant or Beneficiary would be entitled to
receive under Article 4 or 5 of the Plan, except that such benefit shall be paid
in a single lump sum on the last day of the month following the month in which
the termination of the Plan occurs.  During the twenty-four (24) month period
following a Change in Control, no amendment or termination of the Plan shall
become effective with respect to a Participant or Beneficiary of a deceased
Participant without the prior written consent of such Participant or
Beneficiary.  After the twenty-four (24) month period following a Change in
Control, the Board of Directors of the Company shall have the same right to
amend or terminate the Plan as such Board had prior to such Change in Control.

 

ARTICLE 11

 

Beneficiaries

 

11.1         Beneficiary Designation.  The Participant shall have the right, at
any time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death.  The Beneficiary designation shall be effective when it is
submitted in writing to and acknowledged by the Administrator during the
Participant’s lifetime on a form prescribed by the Administrator.

 

11.2         Revision of Designation.  The submission of a new Beneficiary
designation shall cancel all prior Beneficiary designations.  Any finalized
divorce or marriage (other than a common law marriage) of a Participant
subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the former spouse was not designated
as Beneficiary and unless in the case of marriage the Participant’s new spouse
has been designated as Beneficiary.

 

11.3         Successor Beneficiary.  If the primary Beneficiary dies prior to
complete distribution of the benefits provided in Article 5, the remaining
Account balance shall be paid to the contingent Beneficiary elected by the
Participant in the form of a lump sum payable no later than the last day of the
month following the month in which the primary Beneficiary’s death is
established by reasonable documentation.

 

10

--------------------------------------------------------------------------------


 

11.4         Absence of Valid Designation.  If a Participant fails to designate
a Beneficiary as provided above, or if the Beneficiary designation is revoked by
marriage, divorce, or otherwise without execution of a new designation, or if
every person designated as Beneficiary predeceases the Participant or dies prior
to complete distribution of the Participant’s benefits, then the Administrator
shall direct the distribution of such benefits to the Participant’s estate.

 

ARTICLE 12

 

Administration/Claims Procedures

 

12.1         Administration.  The Plan shall be administered by the
Administrator, which shall have the exclusive right and full discretion to (i)
interpret the Plan, (ii) decide any and all matters arising hereunder (including
the right to remedy possible ambiguities, inconsistencies, or admissions), (iii)
to make, amend and rescind such rules as it deems necessary for the proper
administration of the Plan, and (iv) to make all other determinations necessary
or advisable for the administration of the Plan, including determinations
regarding eligibility for benefits payable under the Plan. All interpretations
and determinations of the Administrator with respect to Plan matters shall be
final, conclusive and binding on all persons affected thereby.  No person or
member of any committee acting as the Administrator shall be liable for any
determination, decision or action made or taken in good faith with respect to
the Plan.

 

12.2                 Claims Procedure.  Any Participant, former Participant or
Beneficiary may file a written claim with the Administrator setting forth the
nature of the benefit claimed, the amount thereof, and the basis for claiming
entitlement to such benefit.  The Administrator shall determine the validity of
the claim and communicate a decision to the claimant promptly and, in any event,
not later than ninety (90) days after receipt of the claim by the
Administrator.  The claim may be deemed by the claimant to have been denied for
purposes of further review described below in the event a decision is not
furnished to the claimant within such ninety (90) day period.  If additional
information is necessary to make a determination on a claim, the claimant shall
be advised of the need for such additional information within forty-five (45)
days after the date of the claim.  The claimant shall have up to one hundred and
eighty (180) days to supplement the claim information, and the claimant shall be
advised of the decision on the claim within forty-five (45) days after the
earlier of the date the supplemental information is supplied or the end of the
one hundred and eighty (180) day period.  Every claim for benefits which is
denied shall be denied by written notice setting forth in a manner calculated to
be understood by the claimant (i) the specific reason or reasons for the denial,
(ii) specific reference to any provisions of the Plan (including any internal
rules, guidelines, protocols, criteria, etc.) on which the denial is based,
(iii) description of any additional material or information that is necessary to
process the claim, and (iv) an explanation of the procedure for further
reviewing the denial of the claim (including applicable time limits and a
statement of the claimant’s right to bring an action following an adverse
determination on review).

 

12.3         Review Procedures.  Within sixty (60) days after the receipt of a
denial on a claim, a claimant or his/her authorized representative may file a
written request for review of such denial.  Such review shall be undertaken by
the Administrator and shall be a full and fair review. The claimant shall have
the right to review all pertinent documents.  The Administrator shall issue a
decision not later than sixty (60) days after receipt of a request for review
from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which

 

11

--------------------------------------------------------------------------------


 

case a decision shall be rendered as soon as possible but not later than one
hundred and twenty (120) days after receipt of the claimant’s request for
review.  The decision on review shall be in writing and shall include specific
reasons for the decision written in a manner calculated to be understood by the
claimant with specific reference to any provisions of the Plan on which the
decision is based.

 

ARTICLE 13

 

Conditions Related to Benefits

 

13.1         Nature of Plan and Rights.  This Plan is unfunded and maintained by
the Applicable Employers primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees of
the Applicable Employers.  The Accounts established and maintained under this
Plan by an Applicable Employer are for its accounting purposes only, and shall
not be deemed or construed to create a trust fund or security interest of any
kind for or to grant a property interest of any kind to any Participant,
Beneficiary or estate.  The amounts credited to Accounts maintained under this
Plan by an Applicable Employer are and for all purposes shall continue to be a
part of the general liabilities of such Applicable Employer, and to the extent
that a Participant, Beneficiary or estate acquires a right to receive a payment
from an Applicable Employer pursuant to this Plan, (i) such right shall be no
greater than the right of any unsecured general creditor of such Applicable
Employer, and (ii) such Participant, Beneficiary or estate shall have no claim
against or right to receive any payment hereunder from any other Employer.

 

13.2         Spendthrift Provision.  No Account balance or other right or
interest under the Plan of a Participant, Beneficiary or estate may be assigned,
transferred or alienated, in whole or in part, either directly or by operation
of law, and no such balance, right or interest shall be liable for or subject to
any debt, obligation or liability of such Participant, Beneficiary or estate.

 

13.3         Protective Provisions.  The Participant shall cooperate with the
Applicable Employer by furnishing any and all information requested by the
Administrator in order to facilitate the payment of benefits hereunder, taking
such physical examinations as the Administrator may deem necessary and taking
such other actions as may be requested by the Administrator.

 

13.4         Withholding.  A Participant or Beneficiary shall make appropriate
arrangements with the Applicable Employer for satisfaction of any federal, state
or local income, employment or other tax withholding requirements applicable to
the payment of benefits under the Plan.  If no other arrangements are made, the
Applicable Employer may provide, at its discretion, for such withholding and tax
payments as may be required, including, without limitation, by the reduction of
Plan benefits or other amounts payable to the Participant or Beneficiary.

 

13.5         Assumptions and Methodology.  The Administrator shall establish the
actuarial assumptions and method of calculation used in determining the present
or future value of benefits, earnings, payments, fees, expenses or any other
amounts required to be calculated under the terms of the Plan.  The
Administrator shall also establish reasonable procedures regarding the form and
timing of installment payments.   Such assumptions and methodology shall be
outlined in detail in procedures established by the Administrator and made
available to Participants and may be changed from time to time by the
Administrator prior to a Change in Control.  During the twenty-four (24) month
period following a Change in Control, the Administrator shall not change such
assumptions

 

12

--------------------------------------------------------------------------------


 

and methodology without prior written consent of a majority of the Participants
and Beneficiaries of deceased Participants who would be affected by such
change.  After the twenty-four (24) month period following a Change in Control,
the Administrator shall have the same right to change assumptions and
methodology as it did prior to such Change in Control.

 

ARTICLE 14

 

Miscellaneous

 

14.1         Successors of the Company.  The rights and obligations of an
Applicable Employer under the Plan shall inure to the benefit of, and shall be
binding upon, the successors and assigns of such Applicable Employer.

 

14.2         Employment Not Guaranteed.  Nothing contained in the Plan nor any
action taken hereunder shall be construed as a contract of employment or as
giving any Participant any right to continued employment with any Employer.

 

14.3         Gender, Singular and Plural.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require.  As the context may require, the
singular may be read as the plural and the plural as the singular.

 

14.4         Captions.  The captions of the articles, paragraphs and sections of
the Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

14.5         Validity.  In the event any provision of the Plan is held invalid,
void or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

 

14.6         Waiver of Breach.  The waiver by an Employer of any breach of any
provision of the Plan shall not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.

 

14.7         Notice.  Any notice required or permitted to be given under the
Plan to an Employer, the Administrator or a Participant or Beneficiary shall be
sufficient if in writing and hand-delivered, or sent by registered or certified
mail, (i) in the case of an Employer, to the principal office of such Employer,
(ii) in the case of the Administrator, to the principal office of the Company,
directed to the attention of the Administrator, and (iii) in the case of a
Participant or Beneficiary, to the last known address of the Participant or
Beneficiary as indicated on the records of the Administrator.  Such notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification.  Notices may also be given by electronic means in accordance with
procedures established by the Administrator.

 

14.8         Errors in Benefit Statement or Distributions.  In the event an
error is made in a benefit statement, such error shall be corrected on the next
benefit statement following the date such error is discovered.  In the event of
an error in a distribution, upon the discovery of such error, the Participant’s
Account shall immediately be adjusted to reflect such underpayment or
overpayment and, if possible, the next distribution shall be adjusted upward or
downward to correct such prior error.  If the remaining balance of a
Participant’s Account is insufficient to cover an erroneous overpayment, the
Affiliated Employer may, at its discretion, offset other amounts payable to the

 

13

--------------------------------------------------------------------------------


 

Participant (including but not limited to salary, bonuses, expense
reimbursements, severance benefits or other employee compensation benefit
arrangements, as allowed by law) to recoup the amount of such overpayment.

 

14.9         Special Accelerated Distributions.  If the Internal Revenue Service
assesses an income tax deficiency against a Participant on the grounds that an
amount credited to his or her Account (the “Taxable Amount”) is subject to
federal income tax prior to the time the payment of such amount otherwise would
be made to such Participant pursuant to this Plan, the Applicable Employer shall
pay the Taxable Amount to such Participant and deduct such amount from such
Account.

 

14.10       Applicable Law.  The Plan shall be governed and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Texas, except where superseded by ERISA or other
applicable federal law.

 

14.11       Arbitration.  Any claim, dispute or other matter in question of any
kind relating to this Plan which is not resolved by the claims procedures under
Article 12 shall be settled by arbitration in accordance with the applicable
Employment Dispute Resolution Rules of the American Arbitration Association. 
Notice of demand for arbitration shall be made in writing to the opposing party
and to the American Arbitration Association within a reasonable time after the
claim, dispute or other matter in question has arisen.  In no event shall a
demand for arbitration be made after the date when the applicable statute of
limitations would bar the institution of a legal or equitable proceeding based
on such claim, dispute or other matter in question.  The decision of the
arbitrators shall be final and may be enforced in any court of competent
jurisdiction.  The arbitrators may award reasonable fees and expenses to the
prevailing party in any dispute hereunder and shall award reasonable fees and
expenses in the event that the arbitrators find that the losing party acted in
bad faith or with intent to harass, hinder or delay the prevailing party in the
exercise of its rights in connection with the matter under dispute.

 

14.12       Administrator Release and Indemnity.  The Employers (i) hereby
release each person or member of a committee acting as the Administrator from
any claim, cost, expense (including reasonable attorneys’ fees and other
expenses of defense), judgment, loss or liability (including any amount paid in
settlement of a claim with the approval of the Company) incurred by an Employer,
and (ii) shall joint and severally indemnify and hold each person or member of a
committee acting as the Administrator harmless from and against any claim, cost,
expense (including reasonable attorneys’ fees and other expenses of defense),
judgment, loss or liability (including any amount paid in settlement of a claim
with the approval of the Company) incurred by such person or committee member,
that arises out of or results from any act or omission to act (including a
negligent act or omission to act) by such person or committee member relating to
the performance of his or her duties under the Plan, excluding, however, any
such claim, cost, expense, judgment, loss or liability that arises out of or
results from his or her willful misconduct or failure to act in good faith.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed to be
effective as of August 1, 2001.

 

 

 

NOBLE AFFILIATES, INC.

 

 

 

By

   /s/ Charles D. Davidson

 

 

Its

     President and CEO

 

 

15

--------------------------------------------------------------------------------